           Case 1:07-cr-00631-JGK Document 30 Filed 05/08/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------                     X
                                                         :
UNITED STATES OF AMERICA                                 :    FINAL ORDER OF
                                                         :    FORFEITURE AS TO
                 -v.-                                    :    SUBSTITUTE ASSET
                                                         :
SEGUNDO BARE,                                            :    07 Cr. 631 (JGK)
                                                         :
                        Defendant.                       :
                                                         :
------------------------------------                     X
               WHEREAS, on or about June 25, 2019, the Court entered a Preliminary Order of

Forfeiture as to Substitute Asset (D.E. 24), which ordered the forfeiture to the United States of all

right, title and interest of SEGUNDO BARE (the “Defendant”) in the following property: $750.00

in United States currency seized from the Defendant on or about February 20, 2006 (the “Substitute

Asset”);

               WHEREAS, the Preliminary Order of Forfeiture as to Substitute Asset directed the

United States to publish, for at least thirty (30) consecutive days, notice of the Preliminary Order

of Forfeiture as to Substitute Asset, notice of the United States= intent to dispose of the Substitute

Asset, and the requirement that any person asserting a legal interest in the Substitute Asset must

file a petition with the Court in accordance with the requirements of Title 21, United States Code,

Sections 853(n)(2) and (3). The Preliminary Order of Forfeiture as to Substitute Asset further

stated that the United States could, to the extent practicable, provide direct written notice to any

person known to have an alleged interest in the Substitute Asset and as a substitute for published

notice as to those persons so notified;

               WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require
             Case 1:07-cr-00631-JGK Document 30 Filed 05/08/20 Page 2 of 3



publication of a notice of forfeiture and of the Government’s intent to dispose of the Substitute

Asset before the United States can have clear title to the Substitute Asset;

                WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Substitute Asset was posted on an official government internet site (www.forfeiture.gov)

beginning on July 18, 2019, for thirty (30) consecutive days, through August 16, 2019, pursuant

to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims and Asset

Forfeiture Actions and proof of such publication was filed with the Clerk of the Court on October

25, 2019, (D.E. 25);

                WHEREAS, the Defendant is the only person known by the Government to have a

potential interest in the Substitute Asset;

                WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims to contest the forfeiture of the Substitute Asset have been

filed; and

                WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest

the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21, United States Code, Section 853(n)(2);




                                                  2
          Case 1:07-cr-00631-JGK Document 30 Filed 05/08/20 Page 3 of 3



NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.     All right, title and interest in the Substitute Asset is hereby forfeited and

vested in the United States of America, and shall be disposed of according to law.

               2.     Pursuant to Title 21, United States Code, Section 853(n)(7) the United

States of America shall and is hereby deemed to have clear title to the Substitute Asset.

               3.     The United States Marshals Service (or its designee) shall take possession

of the Substitute Asset and dispose of the same according to law, in accordance with Title 21,

United States Code, Section 853(h).

               4.     The Clerk of the Court shall forward four certified copies of this Final Order

of Forfeiture as to Substitute Asset to Assistant United States Attorney Alexander J. Wilson, Co-

Chief, Money Laundering and Transnational Criminal Enterprises Unit, United States Attorney’s

Office, Southern District of New York, One Saint Andrew’s Plaza, New York, New York 10007.

Dated: New York, New York
          May 7
       ____________, 2020

                                                     SO ORDERED:


                                                           /s/ John G. Koeltl
                                                     ____________________________________
                                                     HONORABLE JOHN G. KOELTL
                                                     UNITED STATES DISTRICT JUDGE




                                                 3
